Cupp, J.,
dissenting.
{¶ 19} I respectfully dissent. I would hold that the assessment of points on a traffic offender’s record does not constitute a collateral disability, unless the assessment of points results in the actual suspension of driving privileges.
{¶ 20} Black’s Law Dictionary defines a “civil disability” as “[t]he condition of a person who has had a legal right or privilege revoked as a result of a criminal conviction.” Black’s (8th Ed.2004) 494. In this case, appellant has not had any legal right or privilege revoked by the imposition of the points on his driving record. Neither will an increase in insurance premiums have the effect of revoking his privilege to drive. Having a legal disability, by its nature, implies an inability to do something. On the facts of this case, and undoubtedly many others like it, the offender cannot demonstrate that he is currently unable to do that which he was permitted to do prior to the imposition of the points.
{¶ 21} Furthermore, the majority decision is not in accord with this court’s decision in State v. Berndt (1987), 29 Ohio St.3d 3, 29 OBR 173, 504 N.E.2d 712. As in Bemdt, any purported disability in this case has not been realized and, *28indeed, may never be. If future violations and future impositions of points result in the suspension of appellant’s driving privileges, then, at that point, he could be said to have a collateral disability. Yet “no such disability will exist if [appellant] remains within the confines of the law.” Id. at 5, 29 OBR 173, 504 N.E.2d 712. The majority decision obviates this distinction.
S. David Worhatch, for appellant.
Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Richard S. Kasay, Assistant Prosecuting Attorney, for appellee.
{¶ 22} While there may well indeed be cases where the imposition of points on a traffic offender’s record does result in a suspension of driving privileges, thereby creating a collateral disability sufficient to sustain the justiciability of an appeal, that is not this case here. Accordingly, I would affirm the judgment of the court of appeals.
Lanzinger, J., concurs in the foregoing opinion.